Citation Nr: 1639843	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

2.  Entitlement to service connection for right knee disability. 

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in March 2015 when it was remanded for additional development.

The issues of whether new and material evidence has been received to reopen the claim for service connection for a back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative arthritis of the right knee was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran seeks entitlement to service connection for a right knee disability.  Service treatment records reveal that the Veteran reported hurting his back while lifting weights in 1964.  The Veteran also reported in September 1966 that he had a hard landing while skydiving.

In January 2016 the Veteran was afforded a VA medical examination.  The Veteran reported that he injured his knee in a motor vehicle accident in service.  He reported that he had progressive bilateral knee pain since service.  The Veteran was diagnosed with degenerative arthritis of both knees.  The examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there is no clear documentation in the service treatment records that the Veteran injured his right knee during service.  The treatment records regarding the accident in May 1966 indicated that the Veteran had only abrasions on the back, left leg, and right hip.  There was no mention of any knee injuries.  The examiner found that the injury described was not severe enough to cause his current right knee condition.  There were only skin abrasions and there was not enough trauma to cause his right knee condition.  The Report of Medical History and Physical Examination in 1967 were noted to not mention any right knee condition.  The examiner stated that there was not a good temporal relationship between the accident in 1966 and the right knee condition that most likely had its onset in the 1990s.  The examiner stated that the Veteran's right knee condition was most likely aggravated by and caused by his nonservice-connected hobby of weight lifting during service, and the long term mechanical stress on his right knee from morbid obesity and aging.

In a February 2016 addendum the examiner found that an April 1965 right knee injury was not a serious injury and therefore did not result in his right knee condition.  Again, the examiner stated that the Veteran's right knee condition was most likely aggravated by and caused by his nonservice-connected hobby of weight lifting during service, and the long term mechanical stress on his right knee from morbid obesity and aging.

The Board finds that entitlement to service connection for degenerative arthritis of the right knee is warranted.  The Veteran's service treatment records do not reveal that the Veteran injured his knee in service.  However, the records reveal that the Veteran did participate in weight lifting in service.  Post service the Veteran was diagnosed with degenerative arthritis of the right knee.  Although the examiner found that the Veteran's right knee condition was less likely than not related to his claimed in service injury, the examiner found that it was most likely aggravated by and caused by, in part, his weight lifting during service.  As such, the examiner has positively associated the Veteran's knee disability with events in service.  Thus, service connection for degenerative arthritis of the right knee is granted.


ORDER

Service connection for degenerative arthritis of the right knee is granted.


REMAND

In March 2015 the Board reported that the RO denied service connection for a back disorder in September 1972 and notified the Veteran of its decision and of his right to appeal it at that time.  The Board found that the Veteran did not appeal it or submit new and material evidence within 1 year thereof and the RO rating decision became final.  It was noted that in order to reopen, new and material evidence must be received.  VCAA notice was provided to the Veteran in November 2008.  But the Board found that the notice was inadequate as it did not contain the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims which have previously been denied.  Specifically, the basis for the prior decision and what would constitute new and material evidence was not provided to the Veteran.  

Pursuant to the Board remand, the RO sent the Veteran notice in June 2015.  However, this notice did not provide the Veteran with the bases for the prior decision and what would constitute new and material evidence.  Rather, the notice provided general notice that the claim had been denied and that new and material evidence was required to reopen the claim.  As there has not been compliance with the March 2015 Board remand, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2016 Supplemental Statement of the Case indicates that VA treatment records dated to February 2016 were considered.  However, review of the claims file reveals that VA treatment records dated since February 2014 have not been obtained and associated with the claims file.  A February 2014 VA treatment record indicates that the Veteran was actively enrolled in the care coordination/home telehealth program.  However, the only VA records associated with the claims file subsequent to February 2014 are the VA examination reports of January 2016 and the addendum of February 2016.  As such, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since February 2014.  38 C.F.R. § 3.159.

As the Veteran's claim for TDIU may be impacted by the initial evaluation and effective date assigned for degenerative arthritis of the right knee and/or the Veteran's application to reopen a claim for service connection for a back disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the initial evaluation and effective date for degenerative arthritis of the right knee are assigned and the remanded claim is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice required by Kent concerning his claim for service connection for a back disorder, including the bases for the prior decision and what would constitute new and material evidence.  The Veteran should be advised that (1) the prior decision indicated the back claim was denied because there was evidence of a back injury prior to service; X-rays in service were negative; the service separation examination did not show findings reflective of a back condition; and post-service examination diagnosed "low back syndrome" and (2) new and material evidence would include diagnosis of a current back disability and/or evidence a current back disability was caused or aggravated by service.

2.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since February 2014 as well as any outstanding non-VA treatment records.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, implement the grant of service connection for degenerative arthritis of the right knee.

4.  Thereafter, readjudicate the Veteran's remaining claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


